Title: To Thomas Jefferson from Edward Bancroft, 21 July 1789
From: Bancroft, Edward
To: Jefferson, Thomas



Dear Sir
London July 21st. 1789

Your favour of the 12th. inst. came to hand on Fryday last. Mr. Paradise had arrived the day before, but as the Deed was not signed, I engaged him the same Evening to go with a friend about 10 miles out of Town where he still remains and consequently I have not yet had an opportunity of speaking to him [on] the subject of your Letter; but as a considerable [num]ber of the Creditors have now signed, I hope the whole [will] be finished so as that he may return in safety [on] Thursday or at farthest on Fryday when I will loose no time in doing the best in my power respecting the Debt to you.—Mean time it may afford you some satisfaction to know that the Deed is drawn so as to Convey the Estate with its rents Profits &c. generally, in trust; which Mr. Young tells me can have no retrospect to the Crop produced before the date of the Conveyance, consequently that the Crop of last year, will be reserved according to the Plan which I formerly mentioned, though it is very probable the Creditors may not be aware of this Circumstance. I think therefore it will be best for Mr. Paradise immediately to assign over that Crop, for the Purpose of discharging what he owes to you and me; the overplus if any to be paid to him; and as soon as a Bill of lading arives, which I suppose may be by the end of August, Mr. Anderson will I am perswaded have no difficulty in advancing nearly the whole value to answer our demands. If any better plan should suggest itself to you, I shall be glad you would take the trouble of informing me of it.
As to News we have none here, but w[hat] comes from your side of the water, and which [excites] not only the Curiosity, but the Wonder of every body. I have just been setting half an hour with the French Ambassador, who has given me a particular detail of events up to the Kings visit to Paris on Fryday last. It is sincerely to be hoped that Tranquility will now take place, and that those who have succeeded so easily and Completely, may use their Advantages wisely or in other words moderately. I am in haste but with all possible respect and Esteem Dear Sir Your most faithful & Devoted Servant,

Edwd. Bancroft

